Title: From John Adams to William White, 13 December 1819
From: Adams, John
To: White, William



Dear Sir.
Montezillo December 13th. 1819

As Charity is the bond of perfection—I think it very desirable that great and good Men should have opportunities to see one another—however different their Opinions in Religion or Philosophy may be—. upon this principle I presume, thought I confess without much Authority to introduce to your acquaintance the Reverend Mr Andrews Norton-Dexter Professor of Biblical Criticism in our University at Cambridge—whom I believe you will find worthy of your Esteem—
Accept the Compliments of the Season, and Assurances, / of the high Respect of your friend / and humble Servant
John Adams—